DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-5, 7-12, 14-18, 20
The following claim(s) is/are amended: 1, 3, 7-8, 10, 14-15, 17, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 6, 13, 19
Claim(s) 1-5, 7-12, 14-18, 20 is/are rejected.


Previous Rejections Withdrawn
The 35 USC 112(a) rejection to claim(s) 1-5, 7-12, 14-18, 20 is/are withdrawn based on the amendment.
The 35 USC 112(b) rejection to claim(s) 1-5, 7-12, 14-18, 20 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 4/5/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Derler (US Pub. 2017/0286342) in view of Fleming (US Pub. 2019/0007332) and further in view of Xu (US Pub. 2010/0313092).
With respect to Claim 1, Derler teaches a method for implementing instruction initialization in a dataflow architecture in a computing environment by a processor, comprising: (Fig. 4a, para. 45-50, 61-63; system includes hardware that can be directed to work together in order to perform complex software functionality, i.e. a data flow architecture. para. 72; system can perform initializations to run an application. Para. 146; system includes a computer with processor and memory.)
Transmitting, using one or more existing data paths in an initialization network; (A data packet to initialize and an initiation state will be taught later. paras. 62-65; a user can define constraints as to how the application will function, and the system will map functions of the application to particular hardware devices in the system. para. 72; deployment requires consideration of communication links between hardware targets and initializations necessary for running the application. Fig. 3B, paras. 74-75; FPGAs are connected through communication channels. Figs. 10, 12, paras. 110, 112-114; system considers the bandwidth of the communication channels when assigning functions to particular devices. See also Fig. 16, paras. 132-133, 143; mapping requires knowing node couplings. Thus the system knows which nodes are connected to which other nodes and what the data flow will look like when the system begins running.)
But Derler does not explicitly teach transmitting a data packet, wherein those of the plurality of node determined to be a target node initialize one or more components of the target node using the data packet.
Fleming, however, does teach transmitting initialization data organized as a data packet from a selected node to one or more of a plurality of nodes being in an initialization mode, wherein those of the plurality of nodes determined to be the target node initialize one or more components of the target node using the initialization data of the data packet; and (paras. 176, 223; system performs asynchronous initialization of the fabric by sending configuration packets to devices. See also paras. 107-110, 135-136; system routes packets according to header of a packet to destination. Configuration targets are organized into a configuration chain, and each device in the chain configures using a packet and then notifies the next device in the chain to proceed to configure using the subsequent packet. “There is no limitation to the size of a configuration packet” therefore, to the extent that Fleming suggests there are multiple packets rather than forwarding of the same packet, it would have been obvious to one of ordinary skill prior to the effective filing date to combine the initialization information for all devices in a chain into a single packet and forward that to subsequent devices in the chain in order to present all of the configuration information (both timing and state – reconfigure now to this configuration) to the node at the same time.)
(paras. 176, 223; System generates a configuration chain and devices in the chain know which device is next in the chain. See also paras. 107-110, 135-136; system routes packets according to header of a packet to destination.)
wherein those of the plurality of nodes determined to be a target node initialize one or more components of the target node using the data packet; (paras. 176, 223; Packet is used to initialize the nodes. See also Derler, para. 72; deployment includes considering communication links between targets and initializations that are necessary to successfully run the application.)
commensurate with determining that the respective node is not the target node, forwarding the data packet by the respective node to a subsequent node in the initialization network; and (para. 107-110, 117, 135-136; header of packet used for determining routing according to address, thus for all the devices which are not the addressed device, they would forward. para. 200; data can be forwarded. Further, paras. 176, 223; there is a configuration chain, and following initialization a device notifies the next device to configure. “There is no limitation to the size of a configuration packet” therefore, to the extent that Fleming suggests there are multiple packets rather than forwarding of the same packet, it would have been obvious to one of ordinary skill prior to the effective filing date to combine the initialization information for all devices in a chain into a single packet and forward that to subsequent devices in the chain in order to present all of the configuration information (both timing and state – reconfigure now to this configuration) to the node at the same time. See also Derler, Figs. 10, 12, paras. 114, 119-121, 125, 133; system knows which nodes are dependent upon data from other nodes and what timing is necessary to prevent deadlock or latency. Thus, when a dataflow is mapped, the system can determine which devices need to be configured when, which suggests, here and above – the act of identifying when particular nodes needs to be initialized. See also Derler, para. 113; system considers initiation interval in mapping. Para. 50; system selects sequential processors.)
commensurate with determining that the respective node is the target node, ceasing forwarding of and ignoring  any subsequent data packets received at the initialization data port of the respective node while in the initialization mode, (para. 223; receipt of reconfiguration signal places nodes into an paused state for the duration of configuration.)
wherein the initialization mode is exited by each of the plurality of nodes upon receiving a false value of the i_init signal propogated throughout each of the plurality of nodes in the initialization network. (An i_init signal will be taught later. para. 223; propogation of reconfiguration throughout the fabric. Devices completely receive their configuration packet to determine they are finished initializing. Paras. 231-233; false and true conditional paths. Thus it would have been an obvious substitution for one of ordinary skill in the art to receive an affirmative “no more configuration instructions” command rather than an inferred no more configuration instructions command by ending the communication for the same result of communicating that the reconfiguration instructions are over. See also Xu paras. 34, 36; interrupt code to state that further opcode should not be written.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Derler with the data packet for initialization in order to allow all of the (Fleming, paras. 176, 223)
But modified Derler does not explicitly teach i_init.
Xu, however, does teach wherein the initialization mode is entered by each of the plurality of nodes upon receiving, at an initialization input data port, a core-level initialization and distribution (“i_init”) signal comprising a synchronous, time signal operating at a predefined frequency; (First, see Fleming, para. 173; communication over a port. The specification does not require that an initialization input data port be a dedicated port, but to the extent the claim suggests it Examiner notes that making separable is obvious, see MPEP 2144. para. 223; configuration mode begins with an out-of-band signal broadcast. Configuration may occur completely in parallel. This is a synchronous time signal. Examiner notes that “out of band” refers to outside a regular frequency band, which Examiner asserts suggests a predefined frequency. To the extent that it does not suggest a predefined frequency, Examiner takes official notice that signals may be transmitted at frequencies and it would have been obvious to one of ordinary skill prior to the effective filing date to establish a predefined frequency to identify when the system was going to reconfigure. Then see Xu, Figs. 3-5, paras. 33-42; System receives IINIT trigger over I/O interface to begin reinitialization. System writes code to particular addresses in order to make the core process as desired. Paras. 14, 17; system tests functions of processor core.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Derler with the i_init instruction to instruct the processor to receive new opcode. (Xu, paras. 33-42)

With respect to Claim 2, modified Derler teaches the method of claim 1, and Fleming also teaches further including analyzing a header of the data packet for determining those of the plurality of nodes intended as the target node. (para. 108, 117, 136; header of packet used for determining routing according to address.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 3, modified Derler teaches the method of claim 1, and Fleming also teaches further including initializing an instruction buffer in the target node using instructions within the initialization data of the data packet upon determining those of the plurality of nodes is the target node. (paras. 195-197; processing elements include two buffers which are used to receive input variables and output results of processing and an instruction register which controls the actual processing. The processing element also has a schedule which uses the buffer to select instructions for execution. Instruction registers are configured. Paras. 200-201; the input and output buffers are also configured with where they get their data from and send it to as well as the widths of transport.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 4, modified Derler teaches the method of claim 1, and Fleming also teaches further including commencing an initialization phase by sending an initialization signal (A selected time period will be taught later. para. 223; Controller sends an out-of-band signal which signals a reconfiguration, then configuration data is sent to devices. Para. 207; configuration occurs before execution of the dataflow.)
The same motivation to combine as the parent claim applies here.
And Derler also teaches a selected time period for initiating the initialization data (para. 113; initiation interval.)

With respect to Claim 5, modified Derler teaches the method of claim 4, and Derler also teaches wherein forwarding the data packet includes forwarding the data packet received by each of the one or more of a plurality of nodes to one or more child nodes in the initialization network. (para. 133; System stores dependency information about which nodes are dependent upon which other nodes, which are child nodes of parents. It would have been obvious to one of ordinary skill prior to the effective filing date to forward to child nodes because a parent would need to be configured to process before the child is needed to configure to process because the child receives output data from the parent.)

With respect to Claim 7, modified Derler teaches the method of claim 1, and Fleming also teaches further including: reading the initialization data of the data packet from the initialization (paras. 195-197; processing elements include two buffers which are used to receive input variables and output results of processing and an instruction register which controls the actual processing.)
at each cycle during the initialization state; (para. 112; Each processing device has a scheduler which selects instructions for execution each cycle. Para. 223; initialization phase.)
storing the initialization data; and (paras. 195-197; instructions for a PE may be stored locally on a register.)
The same motivation to combine as the parent claim applies here.
and Derler also teaches transmitting the initialization data on an initialization output data port following a delay of a predetermined number of cycles. (First, see Fleming para. 195-197; output buffer and para. 223; devices informs subsequent device it is configured. But see also Derler, para. 113, 120-125; system builds a timeline dependency graph that states when a node must be ready to execute. The timing may be expressed as periodic timing with an offset. Thus it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit initialization data following a cycle delay in order to schedule each device in the data flow to be ready at the appropriate time. See Fleming, para. 223; distributed initialization allows for some devices to request from memory before the entire fabric is configured, which would be beneficial if the inputs are ready and negative if the inputs are not.)

(Para. 146; system includes a computer with processor and memory.)

With respect to Claims 9-12, 14, they are substantially similar to Claims 2-5, 7, respectively, and are rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Derler also teaches a computer program product for implementing instruction initialization in a dataflow architecture by a processor in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: (para. 8, 147; non-transitory memory.)

With respect to Claims 16-18, 20, they are substantially similar to Claims 2-3, 5, 7, respectively, and are rejected in the same manner, the same art and reasoning applying. 



Remarks
Applicant argues at Remarks, pgs. 9-10 that the amended claims have support in the specification. Examiner agrees that the amended claims have struck the problematic language and withdraws the 112(a) rejection.
Applicant argues at Remarks, pg. 10 that the amended claims set a definite time for the initialization mode. Examiner withdraws the 112(b) rejection. 
To compact prosecution Examiner recounts the previous amendments. Examiner issued a Non-Final rejection on 9/10/2020. Applicant responded with claim amendments and argued in the accompanying Remarks (12/10/2020) that Derler/Fleming failed to render what is essentially standard packet addressing, routing and delivery obvious. Applicant also amended to include a limitation for dropping packets during an initiation state. Examiner’s search found no evidence for rendering that scope obvious, so Examiner withdrew the 103 rejection (although Examiner issued the aforementioned 112 rejections). Examiner briefly discussed the other amendments (Final 1/6/2021, pgs. 4-5) and found them obvious.
In the most recent Remarks (4/5/2021), Applicant solely argues the above 112 issues. Consequently, there has never been any assertion of error in Examiner’s citations with respect to the 12/10/2020 amendment, and Examiner simply moves the citations to the rejection.
The newly amended limitations are taught above. All claims remain obvious and all claims remain rejected.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449